              Case 1:19-cr-00291-LAP Document 278
                                              275 Filed 08/16/21
                                                        08/13/21 Page 1 of 1


                                   Richard H. Rosenberg
                                            Attorney at Law


     217 Broadway                                                                        Tel: 212-586-3838
        Suite 707                                                                        Fax: 212-962-5037
New York, New York 10007                                                              richrosenberg@insn.com


                                                          August 13, 2021

     Hon. Loretta A. Preska
     United States District Judge
     United States District Court
     Southern District of New York
     500 Pearl Street
     New York, NY 10007

                                   Re: United States v. Adelekan, et al.,
                                       19-CR-291 (LAP)

     Dear Judge Preska:

             I am counsel to Oluwaseun Adelekan. In light of the Court’s Order at Dkt. #261 dated
     August 10, 2021, I respectfully join the requests of co-counsel filed to date and ask that my
     client’s appearance be waived at the pretrial conference on August 20, 2021. In addition, I
     request that associate counsel Clara Kalhous, and I be permitted to appear at the scheduled
     conference by telephone.

            We thank the Court for its consideration of this request.

                                                          Respectfully,
                                                          ____/s/______
                                                          Richard Rosenberg, Esq.
     Cc:    All counsel (by ECF)




        Counsel's request to waive Defendant's
        appearance is granted. Counsel may appear by
        telephone for the conference using the
        following teleconference information:
        877-402-9753, Code: 6545179. SO ORDERED

                                                          8/16/2021
